NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4490-17T2

KRISTOPHER JAMES
MINOGUE,

          Plaintiff-Appellant,

v.

INTERSTATE FACTS, LLC,

     Defendant-Respondent.
_________________________

                   Submitted December 16, 2020 – Decided January 27, 2021

                   Before Judges Accurso and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. DC-001743-18.

                   Kristopher James Minogue, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          Plaintiff Kristopher James Minogue appeals from a Special Civil Part

order directing that he pay defendant Interstate Facts, LLC's counsel $6 ,720.60
in legal fees and costs as a sanction under Rule 1:4-8. The court's order is

untethered to any findings of fact and conclusions of law as required under Rule

1:7-4, and we therefore vacate the order and remand for the court to make the

necessary findings supporting its decision. The court's order also states the

motion was unopposed, even though the record suggests plaintiff served

opposition. To ensure the motion is decided after full consideration of the

parties' respective arguments, on remand the court shall consider plaintiff's

opposition to the motion served in May 2018 and reconsider its decision granting

the sanction. The court shall support its decision with a statement of its findings

of fact and conclusions of law in accordance with Rule 1:7-4.

      Plaintiff's pro se Special Civil Part complaint alleged a breach of contract

claim against defendant and sought $5,512.50 in damages. We glean from the

record presented on appeal and our review of the trial transcript that defendant

was appointed by the Family Part to provide counseling services to plaintiff's

family in ongoing matrimonial litigation between plaintiff and his former wife.

In the Special Civil Part action, plaintiff alleged defendant breached the parties'

written retainer agreement by failing to identify by the appropriate insurance

billing codes certain services it provided to plaintiff and his family. Plaintiff



                                                                           A-4490-17T2
                                        2
claimed that as a result of defendant's failure to provide the codes, he was unable

to obtain $5,512.50 in insurance reimbursements to which he was entitled.

      Following the filing of the complaint, defendant's counsel served plaintiff

with a March 30, 2018 letter advising that defendant believed the complaint

constituted a frivolous pleading, explaining the basis for defendant's claim, and

demanding dismissal of the complaint. 1 The letter also informed plaintiff that

an application for Rule 1:4-8 sanctions would be filed if the complaint was not

withdrawn.

      Thirteen days later, on April 12, 2018, the matter proceeded to trial in the

Special Civil Part. Plaintiff appeared as a self-represented litigant and testified

concerning his understanding of his retainer agreement with defendant,

defendant's alleged failure to provide insurance billing codes for services

provided, and his claim defendant breached an alleged contractual obligation to

provide the codes.

      Following the presentation of plaintiff's evidence, defendant's counsel

moved for an involuntary dismissal pursuant to Rule 4:37-2(b). The court


1
  Plaintiff's appendix includes defendant's counsel's moving certification, but it
does not include the exhibits that were annexed to the certification, including
defendant's counsel's March 30, 2018 letter. We describe the contents of the
letter based on the text of defendant's counsel's certification.
                                                                           A-4490-17T2
                                        3
granted the motion. The court found the facts were not in dispute, the Family

Part appointed defendant to perform designated reunification counseling

services to plaintiff's family, and the parties' retainer agreement provided only

for the provision of those services. The court rejected plaintiff's assertion that

defendant provided other services that fell within reimbursable insurance billing

codes. The court found plaintiff's evidence established defendant performed

only the services ordered by the Family Part and designated in the retainer

agreement, and that those services did not fall within the reimbursable insurance

billing codes plaintiff claimed were applicable.

      Following the dismissal of the complaint, defendant filed a timely motion

for sanctions under Rule 1:4-8. In support of the motion, defendant's counsel

certified that she served plaintiff with a March 30, 2018 Rule 1:4-8 demand

letter notifying plaintiff of defendant's claim that the complaint was frivolous

and that defendant would seek sanctions under the Rule if the complaint was not

withdrawn.    In her certification, counsel also asserted the complaint was

frivolous because "[p]laintiff made nearly the identical application before two

different Family Court [j]udges" in the pending matrimonial action and his

claims were rejected on both occasions. Counsel also asserted plaintiff's claim

was frivolous because the retainer agreement did not require that defendant

                                                                          A-4490-17T2
                                        4
provide insurance billing codes, the agreement defined the services defendant

agreed to provide, and none of the services defendant provided fell within a

reimbursable insurance code.

      On May 16, 2018, the court entered an order granting defendant's motion

and directing that plaintiff pay $6,720.60 to defendant's counsel for fees and

costs as a sanction under Rule 1:4-8. The order was unaccompanied by any

findings of fact or conclusions of law addressed to the merits of defendant's

motion. The order notes only that the motion was unopposed.

      Plaintiff appealed from the order, and the trial court issued an

amplification of the reasons for the order pursuant to Rule 2:5-1(b). The court

observed that the gravamen of plaintiff's appeal was the court failed to consider

the opposition he filed in response to defendant's Rule 1:4-8 motion.2 The court


2
   In its Rule 2:5-1(b) amplification, the court refers to defendant's motion as
one seeking to enforce litigant's rights, and the court states that it found plaintiff
violated an April 12, 2018 order directing payment of counsel fees. The court's
description of defendant's motion is in error. The April 12, 2018 order did not
direct the payment of counsel fees, and defendant never asserted plaintiff
violated an order directing that he pay counsel fees. The April 12, 2018 order
provides only that the complaint was dismissed with prejudice following trial
and defendant could file a motion for counsel fees within twenty days. In
addition, plaintiff appealed only from the May 16, 2018 order granting
defendant's motion for sanctions under Rule 1:4-8. Since the court's Rule 2:5-
1(b) amplification was expressly filed in response to plaintiff's notice of appeal,


                                                                              A-4490-17T2
                                          5
explained that plaintiff's opposition to defendant's motion was not considered

because it was received for the first time via facsimile on May 17, 2018, the day

after the court decided the motion and entered the May 16, 2018 order. 3

      On appeal, plaintiff argues the court's order should be reversed because

defendant's counsel did not timely serve the Rule 1:4-8 motion and he therefore

was prevented from timely filing opposition. He also claims the court erred by

imposing Rule 1:4-8 sanctions because, despite the court's dismissal of the

complaint, the record otherwise established a good faith basis for the

prosecution of his contract claim.

      We review a court's decision on a motion for sanctions under the Frivolous

Litigation Statute, N.J.S.A. 2A:15-59.1, and Rule 1:4-8 for an abuse of

discretion. Bove v. AkPharma Inc., 460 N.J. Super. 123, 146 (App. Div.), certif.

denied, 240 N.J. 2, and certif. denied, 240 N.J. 7 (2019). "Reversal is warranted

'only if [the decision] "was not premised upon consideration of all relevant




we assume the court's statements actually pertain to defendant's motion for
imposition of a Rule 1:4-8 sanction and the court's May 16, 2018 order granting
the application.
3
  The also court stated it had granted plaintiff's motion for a stay pending appeal
of the May 16, 2018 order. The record does not include a written order granting
a stay.
                                                                           A-4490-17T2
                                        6
factors, was based upon consideration of irrelevant or inappropriate factors, or

amounts to a clear error in judgment."'" Ibid. (alteration in original) (quoting

McDaniel v. Man Wai Lee, 419 N.J. Super. 482, 498 (App. Div. 2011)).

      The Frivolous Litigation Statute and Rule 1:4-8 are to be "interpreted

restrictively," and "[s]anctions should be awarded only in exceptional cases."

Id. at 151. The burden of proving an entitlement to sanctions under the statute

and Rule is on the party seeking the sanction.        Ibid. A party seeking the

imposition of a sanction must not only prove the challenged "pleading, written

motion, or other paper" is frivolous, it must also demonstrate its strict

compliance with the procedural requirements of Rule 1:4-8. Id. at 149 (quoting

R. 1:4-8); see also id. at 147-52 (detailing the substantive and procedural

requirements for establishing an entitlement to a Rule 1:4-8 sanction). Any

"failure to conform to the rule's procedural requirements will result in a denial

of [a] request for an attorney's fees sanction." Id. at 149.

      An award of a Rule 1:4-8 sanction must be accompanied by findings of

fact and conclusions of law supporting the court's determination. See Alpert,

Goldberg, Butler, Norton & Weiss, P.C. v. Quinn, 410 N.J. Super. 510, 547

(App. Div. 2009) (reversing a Rule 1:4-8 sanction in part because the court failed

"to set forth findings pursuant to Rule 1:7-4"). Indeed, Rule 1:4-8(d) provides

                                                                          A-4490-17T2
                                         7
that "the court shall describe the conduct determined to be a violation of [the]

rule and explain the basis for the sanction imposed." Findings of fact supporting

a court's decision are also required "so that parties and the appellate courts [are]

informed of the rationale underlying" the trial court's legal conclusions.

Gormley v. Gormley, 462 N.J. Super. 433, 449 (App. Div. 2019) (alteration in

original) (quoting Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 594-95

(App. Div. 2016)). A court's failure to make the requisite findings as required

by Rule 1:7-4 "constitutes a disservice to the litigants, the attorneys and the

appellate court."    Curtis v. Finneran, 83 N.J. 563, 569-70 (1980) (quoting

Kenwood Assocs. v. Bd. of Adjustment of Englewood, 141 N.J. Super. 1, 4

(App. Div. 1976)).

      As noted, the motion court did not make any findings of fact or

conclusions of law supporting its imposition of the sanction. The order notes

only that the motion was unopposed, and the court's Rule 2:5-1(b) amplification

focuses solely on plaintiff's alleged failure to timely file opposition to the

motion.   Thus, it appears the court granted the motion simply because it

understood the motion was unopposed.

      The court's obligation to make findings of fact and conclusions of law

supporting its imposition of a Rule 1:4-8 sanction is no less important or

                                                                            A-4490-17T2
                                         8
necessary where the motion is unopposed. See Allstate Ins. v. Fisher, 408 N.J.

Super. 289, 300-01 (App. Div. 2009) (explaining a motion court is not relieved

of its obligation to make findings of fact and conclusions of law when a

substantive motion is unopposed). The purported absence of opposition to the

motion did not relieve defendant of its burden of proving the substantive and

procedural requirements necessary for imposition of a Rule 1:4-8 sanction. The

absence of opposition similarly did not relieve the court of its duty to assess

defendant's proofs and make the required findings of fact and conclusions of law

supporting its award of the sanction. See ibid.

      The court's apparent reliance on plaintiff's purported failure to file

opposition to the motion as the basis for its decision to grant defendant's motion,

and the court's failure to make findings of fact and conclusions of law supporting

its determination, require that we vacate the court's order and remand for the

court to reconsider the motion. The court must determine whether defendant

proved each of the substantive elements essential to an award of a sanction under

N.J.S.A. 2A:15-59.1 and Rule 1:4-8, and satisfied each of the procedural

prerequisites for the imposition of the requested sanction. See generally Bove,

460 N.J. Super. at 147-52. If the court finds a sanction is appropriate, it must

limit the amount to the "sum sufficient to deter repetition of such conduct." R

                                                                           A-4490-17T2
                                        9
1:4-8(d).   The court must also make findings of fact and conclusions of law

supporting its decision. See Alpert, 410 N.J. Super. at 547.

      The record on appeal concerning plaintiff's receipt of defendant's motion

papers and plaintiff's submission of opposition papers to the court and

defendant's counsel is unclear. In his appendix on appeal, plaintiff includes

papers he asserts were submitted in opposition to defendant's motion. We need

not address or decide any issues concerning the filing of plaintiff's opposition

papers in May 2018 because our remand provides an opportunity for the court

to consider defendant's motion on a full record, including plaintiff's opposition.

We therefore direct that in its reconsideration of defendant's motion, the remand

court shall consider the papers plaintiff served in opposition to the motion in

May 2018.4 Defendant shall be permitted to submit reply papers pursuant to a

schedule established by the court, and the court shall conduct proceedings on

the motion in accordance with the applicable rules.




4
  We direct that, within ten days of the issuance of this decision, plaintiff shall
again file with the court and serve defendant's counsel with the papers he filed
in opposition to the motion in May 2018. See generally R. 1:5-1 to -7 and R.
1:6-1 to -6. With those papers, plaintiff shall serve and file proof of service in
accordance with Rule 1:5-3.


                                                                           A-4490-17T2
                                       10
      Our decision should not be interpreted as an opinion on the merits of

defendant's motion or plaintiff's opposition. The remand court shall decide

defendant's motion on the merits based on the record and arguments presented.

      Vacated and remanded for further proceedings in accordance with this

opinion. We do not retain jurisdiction.




                                                                      A-4490-17T2
                                     11